NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                             No. 16-4171
                             ___________

  RAYMOND ALVES; MICHAEL CULBRETH; DERRICK SESSOMS,
      individually and on behalf of all persons similarly situated

                                   v.

           MERRILL MAIN, Ph.D., in his official capacity as
             Clinical Director of the Special Treatment Unit;
COMMISSIONER NEW JERSEY DEPARTMENT OF HUMAN SERVICES;
  LYNN A. KOVICH, in her official capacity as Assistant Commissioner
   and Deputy Director of the New Jersey Division of Mental Health and
       Addiction Services; ATTORNEY GENERAL NEW JERSEY

                             Joseph Aruanno,
                                                Appellant

               ____________________________________

             On Appeal from the United States District Court
                       for the District of New Jersey
                        (D.N.J. No. 2-01-cv-00789)
              District Judge: Honorable Susan D. Wigenton
              ____________________________________


             Submitted Pursuant to Third Circuit LAR 34.1(a)
                             April 20, 2017
       Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges
                     (Opinion filed: April 21, 2017)
                                       ___________

                                        OPINION*
                                       ___________
PER CURIAM

       Joseph Aruanno appeals from an order of the United States District Court for the

District of New Jersey, which denied his motion to reopen the above-captioned case and

a motion for appointment of a legal guardian. We will affirm the District Court’s orders.

       This class action case, concerning mental health treatment for sexually violent

predators housed in the State of New Jersey’s Special Treatment Unit, reached a

settlement in 2012, see Alves v. Main, No. 01-cv-00789, 2012 WL 6043272, at *1

(D.N.J. Dec. 4, 2012), and we affirmed the settlement on appeal, see 559 F. App’x 151,

156 (3d Cir. 2014). Aruanno filed a “Motion to Reopen/Reinstate,” dated September 21,

2014. See Dkt. #264. He also filed a motion for appointment of a legal guardian,

attaching the September 2014 motion to reopen. See Dkt. #274. The motion to reopen

contained a list of ten “points” in support of reopening the case. The District Court

denied his motions and Aruanno timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. The District Court construed

Aruanno’s motion to reopen as a motion under Rule 60(b) of the Federal Rules of Civil

Procedure. We review a District Court’s denial of relief under Rule 60(b) for abuse of




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
discretion. See Budget Blinds, Inc. v. White, 536 F.3d 244, 251 & n.5 (3d Cir. 2008).1

       In order to warrant reopening under Rule 60(b)(6), a movant must demonstrate

“extraordinary circumstances.” See Buck v. Davis, 137 S. Ct. 759, 777 (2017); see also

Norris v. Brooks, 794 F.3d 401, 404 (3d Cir. 2015) (Rule 60(b)(6) relief appropriate

“only in extraordinary circumstances where, without such relief, an extreme and

unexpected hardship would occur”) (internal quotation marks omitted). Aruanno’s

“points” in support of his motion, which include, for example, failing to receive one-on-

one therapy or therapy with a particular doctor, complaints of construction noise and

noise in the day room, failing to receive a prize in a trivia contest, and failing to be given

a snack, do not rise to the level of “extraordinary circumstances” that would require the

District Court to reopen the case. We discern no error in the District Court’s denial of

relief under Fed. R. Civ. P. Rule 60(b)(6).




1
  The District Court appears to have construed the motion as having been filed pursuant
to subsection (b)(6) of that Rule. As Aruanno’s motion addressed issues arising after the
time of the settlement, he might have been seeking to reopen under that rule’s subsection
(b)(2), which allows a court to reopen because of “newly discovered evidence.” But as
such a motion must be filed “no more than a year after the entry of the judgment,” see
Fed. R. Civ. P. 60(c)(1), such a motion would have been untimely. In contrast, a motion
to reopen under subsection (b)(6), which allows reopening for “any other reason that
justifies relief,” only needs to be “made within a reasonable time,” see Fed. R. Civ. P.
60(c)(1). We thus similarly construe the motion as having been filed under subsection
(b)(6).

                                              3
       We also discern no error in the District Court’s failure to appoint a legal guardian.2

For the foregoing reasons, we will affirm the District Court’s orders.




2
  See Tabron v. Grace, 6 F.3d 147, 158 (3d Cir. 1993) (court’s decision to deny
appointment of counsel reviewed for abuse of discretion). Although Aruanno claims he
is “incompetent,” we have in the past affirmed a decision that found no evidence that
Aruanno is legally incompetent, and Aruanno has not presented us with any new
evidence that he is incapable of representing himself. See Aruanno v. Davis, 168 F.
Supp. 3d 719, 724 (D.N.J. 2016), aff’d, Nos. 16-1855, 16-1856, 16-1857, 2017 WL
619993 (3d Cir. Feb. 15, 2017). And as we have previously informed Aruanno, we are
aware of no legal support for his contention that appointment of an attorney is required
under the Americans with Disabilities Act. See Aruanno v. Caldwell, 637 F. App’x 675,
677 n.2 (3d Cir. 2016).
                                             4